"\J

Case 1:17-cr-00283-LAP Document 227

l

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ X
UNITED STATES OF AMERICA
_ V. _
JORGE IRIZARRY,
a/k/a “Gito,”
Defendant.
COUNT ONE

Filed 03/04/19 Page 1 of 15

SEALED SUPERSEDING

INDICTMENT

55 l7 Cr.

iii`i

283

" .\ “ “‘M ¥"
.H§.,a \1 la

(LAP)

lioNzCALLY FILED

ii/\)C iii

_ ;> xi §; 1-’1§,1£1§§£8_1;4:29§:

 

 

(Racketeering Conspiracy)

The Grand Jury charges:

THE ENTERPRISE

l. At all times relevant to this Indictment,

IRIZARRY, a/k/a “Gito,” the defendant,

JORGE

and others known and

unknown, were members and associates of the Wild Card Crips, a

criminal organization whose members and associates engaged in,

among other things, murder,
narcotics trafficking.
in the Bronx, New York.

2.' The Wild Card Crips,

membership, and associates,

(hereinafter the “Wild Card Crips Enterprise”),

attempted murder,

assault, and

The Wild Card Crips operated principally

including its leadership,

constituted an “enterprise”

as defined by

Title 18, United States Code, Section 1961(4), that is, a group

of individuals associated in fact,

although not a legal entity.

The Wild Card Crips Enterprise constituted an ongoing

 

Case 1:17-cr-OO283-LAP Document 227 Filed 03/04/19 Page 2 of 15

organization whose members functioned as a continuing unit for a
common purpose of achieving the objectives of the Wild Card
Crips Enterprise. At all times relevant to this Indictment, the
Wild Card Crips Enterprise has engaged in, and its activities
affected, interstate and foreign commerce.

PURPOSES OF THE ENTERPRISE

 

3. The purposes of the Wild Card Crips Enterprise
included the following;
a. Preserving and protecting the power of the
Wild Card Crips Enterprise and its members and associates
through murder, attempted murder, other acts of violence, and
threats of violence,
b. Promoting and enhancing the Wild Card Crips
Enterprise and the activities of its members and associates.
c. Enriching the members and associates of the
Wild Card Crips Enterprise through, among other things, the
distribution of narcotics, including heroin, cocaine base,
cocaine, and marijuana.
MEANS AND METHODS OF THE ENTERPRISE
4. Among the means and methods employed by the
members and associates in conducting and participating in the
conduct of the affairs of the Wild Card Crips Enterprise were
the following:

a. Members and associates of the Wild Card

_CaSe 1:17-cr-OO283-LAP Document 227 Filed 03/04/19 Page 3 of 15

Crips Enterprise committed, conspired to commit, and attempted
to commit acts of violence, including murder, attempted murder,
and assault to protect and expand the Wild Card Crips
Enterprise’s criminal operations, and in connection with
rivalries with members of street gangs, such as the Bloods and
the Trinitarios.

b. Members and associates of the Wild Card
Crips Enterprise used physical violence and threats of violence,
including murder and attempted murder, against others, including
in particular rival gang members and rival narcotics
traffickers.

c. Members and associates'of the Wild Card
Crips Enterprise sold narcotics, including heroin, cocaine base,
cocaine, oxycodone, and marijuana.

THE RACKETEERING VIOLATION

 

5. From at least in or about 2012, up to and
including in or about May 2017, in the Southern District of New
York and elsewhere, JORGE IRIZARRY, a/k/a “Gito,” the defendant,
and others known and unknown, being persons employed by and
associated with the racketeering enterprise described in
paragraphs l through 4 of this Indictment, namely, the Wild Card
Crips, an enterprise which engaged in, and the activities of
which affected, interstate and foreign commerce, knowingly

combined, conspired, confederated, and agreed together and with

 

Case 1:17-cr-OO283-LAP Document 227 Filed 03/04/19 Page 4 of 15

others to violate the racketeering laws of the United States, to
wit, Title 18, United States Code, Section 1962(c), that is, to
conduct and participate, directly and indirectly, in the conduct
of the affairs of the Wild Card Crips Enterprise through a
pattern of racketeering activityas that term is defined in Title
18, United States Code, Sections 1961(1) and 1961(5), consisting
of multiple acts involving murder that are chargeable under the
following provisions of state law:

New York Penal Law, Sections 20.00, 125.25 and 125.27

(murder);

New York Penal Law, Sections 20.00, 110.00 and 125.25

(attempted murder);

New York Penal Law, Sections 105.15 and 125.25

(conspiracy to murder); and
multiple offenses involving the felonious manufacture,
importation, receiving, concealment, buying, selling, and
otherwise dealing in controlled substances, including one
kilogram and more of mixtures and substances containing a
detectable amount of heroin, 280 grams and more of mixtures and
substances containing a detectable amount of cocaine base, in a
form commonly known as “crack,” five kilograms and more of

mixtures and substances containing a detectable amount of

 

cocaine, and quantities of oxycodone and mixtures and substances

containing a detectable amount of marijuana, in violation of the

4

Case 1:17-cr-OO283-LAP Document 227 Filed 03/04/19 Page 5 of 15

laws of the United States, specifically Title 21, United States
Code, Sections 812, 841(a)(1), 841(b)(1)(A), (b)(l)(C),
(b)(l)(D), and 846, and Title 18, United States Code, Section 2.

6. It was a part of the conspiracy that JORGE
IRIZARRY, a/k/a “Gito,” the defendant, agreed that a conspirator
would commit at least two acts of racketeering in the conduct of
the affairs of the Wild Card Crips Enterprise.

NOTICE OF SPECIAL SENTENCING FACTOR

 

7. On or about March 13, 2015, in the Southern
District of New York, JORGE IRIZARRY, a/k/a “Gito,” the
defendant, and others known and unknown, knowingly murdered and
aided and abetted the murder of Johnathan Martinez, a/k/a
“Tico,” in the vicinity of l94th Street and Valentine Avenue in
the Bronx, New York, in violation of New York Penal Law,
Sections 125.25, 125.27, and 20.00, in that, (i) with intent to
cause the death of another person, IRIZARRY caused the death of
Martinez, and aided and abetted the same, and (ii) under
circumstances evincing a depraved indifference to human life,
IRIZARRY recklessly engaged in conduct which created a grave
risk of death to another person, and thereby caused the death of
Martinez, and aided and abetted the same.

(Title 18, United States Code, Section l962(d).)

 

Case 1:17-cr-OO283-LAP Document 227 Filed 03/04/19 Page 6 of 15

COU'NT TWO
(Murder in Aid of Racketeering)

The Grand Jury further charges:

8. At all times relevant to this Indictment, the
Wild Card Crips, as described in paragraphs l through 4 of Count
One of this Indictment, which are repeated and incorporated by
reference as though fully set forth herein, including its
leadership, members, and associates, constituted an enterprise,
as that term is defined in Title 18, United States Code, Section
1959(b)(2), that is, an association in fact of individuals that
was engaged in, and the activities of which affected, interstate
and foreign commerce. The Enterprise constituted an ongoing
organization whose members functioned as a continuing unit for a
common purpose of achieving the objectives of the Enterprise.

9. At all times relevant to this Indictment, the
Wild Card Crips, through its members and associates, engaged in
racketeering activity, as that term is defined in Title 18,
United States Code, Sections 1961(1) and l959(b)(l), namely acts
involving murder, in violation of New York Penal Law, and
offenses involving narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

10. On or about March 13, 2015, in the Southern
District of New York, JORGE IRIZARRY, a/k/a “Gito,” the

defendant, and others known and unknown, for the purpose of

 

Case 1:17-cr-OO283-LAP Document 227 Filed 03/04/19 Page 7 of 15

gaining entrance to and maintaining and increasing position in
the Wild Card Crips, an enterprise engaged in racketeering
activity, as described above, knowingly murdered and aided and
abetted the murder of Johnathan Martinez, a/k/a “Tico,” in the
vicinity of 194th Street and Valentine Avenue in the Bronx, New
York, in violation of New York Penal Law, Sections 125.25,
125.27, and 20.00, in that, (i) with intent to cause the death
of another person, IRIZARRY caused the death of Martinez, and
aided and abetted the same, and (ii) under circumstances
evincing a depraved indifference to human life, IRIZARRY
recklessly engaged in conduct which created a grave risk of
death to another person, and thereby caused the death of
Martinez, and aided and abetted the same,

(Title 18, United States Code, Sections l959(a)(1) and 2.)

COU'NT THREE
(Use of a Firearm for the Murder of Johnathan Martinez)

The Grand Jury further charges:
On or about March 13, 2015, in the Southern District of New
York, JORGE IRIZARRY, a/k/a “Gito,” the defendant, and others
known and unknown, during and in relation to a crime of violence
for which they may be prosecuted in a court of the United
States, namely, the murder in aid of racketeering charged in
Count Two of this Indictment, willfully and knowingly did use

and carry a firearm, and, in furtherance of such crime of

Case 1:17-cr-OO283-LAP Document 227 Filed 03/04/19 Page 8 of 15

violence, did possess a firearm, and in the course of that crime
of violence did cause the death of a person through the use of a
firearm, which killing is murder as defined in Title 18, United
States Code, Section llll(a), and did aid and abet the same, to
wit, IRIZARRY shot and killed Johnathan Martinez, a/k/a “Tico,”
and aided and abetted the shooting and killing of Martinez, in
the vicinity of l94th Street and Valentine Avenue in the Bronx,
New York.
(Title 18, United States Code, Sections 924(j)(l) and 2.)

COUNT FOUR
(Firearms Offense)

The Grand Jury further charges:

ll. From at least in or about 2012, up to and
including in or about May 2017, excluding on or about March 13,
2015, in the Southern District of New York, JORGE IRIZARRY,
a/k/a “Gito,” the defendant, and others known and unknown,
during and in relation to a crime of violence and drug
trafficking offense for which they may be prosecuted in a court
of the United States, namely, the racketeering conspiracy
charged in Count One of this Indictment, knowingly did use and
carry firearms, and, in furtherance of such crime of violence

and drug trafficking offense did possess firearms, and did aid

 

Case 1:17-cr-00283-LAP Document 227 Filed 03/04/19 Page 9 of 15

and abet the use, carrying, and possession of firearms, some of

which were brandished and discharged.

(Title 18, United States Code, Sections 924(c)(l)(A)(i), (ii),
(iii) and 2.)

COUNT FIVE
(Narcotics Conspiracy)

The Grand Jury further charges:

12. From at least in or about 2012 up to and
including in or about May 2017, in the Southern District of New
York and elsewhere, JORGE IRIZARRY, a/k/a “Gito,” the defendant,
and others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

13. It was a part and an object of the conspiracy
that JORGE IRIZARRY, a/k/a “Gito,” the defendant, and others
known and unknown, would and did distribute and possess with
intent to distribute controlled substances, in violation of
Title 21, United States Code, Section 841(a)(1).

14. The controlled substances that JORGE IRIZARRY,
a/k/a “Gito,” the defendant, conspired to distribute and possess
with intent to distribute were: (a) one kilogram and more of
mixtures and substances containing a detectable amount of
heroin, in violation of Title 21, United States Code, Section
841(b)(1)(A); (b) 280 grams and more of mixtures and substances

containing a detectable amount of cocaine base, in a form

 

Case 1:17-cr-00283-LAP Document 227 Filed 03/04/19 Page 10 of 15

commonly known as “crack,” in violation of Title 21, United
States Code, Section 841(b)(1)(A); (c) five kilograms and more
of mixtures and substances containing a detectable amount of
cocaine, in violation of Title 21, United States Code, Section
841(b)(1)(A); (d) oxycodone, in violation of Title 21, United
States Code, Section 841(b)(l)(C), and (e) mixtures and
substances containing a detectable amount of marijuana, in
violation of Title 21, United States Code, Section 84l(b)(l)(D).
(Title 21, United States Code, Section 846.)

COUNT SIX
(Firearms Offense)

The Grand Jury further charges:

15. From at least in or about 2012, up to and
including in or about May 2017, in the Southern District of New
York, JORGE IRIZARRY, a/k/a “Gito,” the defendant, and others
known and unknown, during and in relation to a drug trafficking
offense for which they may be prosecuted in a court of the
United States, namely, the narcotics conspiracy charged in Count
Five of this Indictment, knowingly did use and carry firearms,
and, in furtherance of such drug trafficking offense, did
possess firearms, and did aid and abet the use, carrying, and

possession of firearms.

(Title 18, United States Code, Sections 924(c)(1)(A)(i)
and 2:)

lO

 

Case 1:17-cr-00283-LAP Document 227 Filed 03/04/19 Page 11 of 15

SPECIAL FINDINGS AS TO ALL IRIZARRY

 

16. Counts Two and Three of the Indictment are
realleged and incorporated by reference as though fully set
forth herein. As to Counts Two and Three of the Indictment,
alleging the murder of Johnathan Martinez, a/k/a “Tico,” JORGE
IRIZARRY, a/k/a “Gito,” the defendant:

a. was 18 years of age or older at the time of
the offenses;

b. intentionally killed the victim (Title 18,
United States Code, Section 3591(a)(2)(A));

c. intentionally inflicted serious bodily
injury that resulted in the death of the victim (Title 18,
United States Code, Section 3591(a)(2)(B));

d. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offenses, and
Martinez died as a direct result of the act (Title 18, United
States Code, Section 359l(a)(2)(C)); and

e. in the commission of the offenses, knowingly
created a grave risk of death to one and more persons in
addition to the victim of the offenses (Title 18, United States

code, section 3592(¢)(5)).

ll

Case 1:17-cr-00283-LAP Document 227 Filed 03/04/19 Page 12 of 15

 

FORFEITURE ALLEGATION AS TO COUNT ONE

17. As a result of committing the offense alleged in
Count One of this Indictment, JORGE IRIZARRY, a/k/a “Gito,” the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 1963, any and all interests the
defendant acquired or maintained in violation of Title 18,
United States Code, Section 1962; any and all interests in,
securities of, claims against, and property or contractual
rights of any kind affording a source of influence over, the
enterprise named and described herein which the defendants
established, operated, controlled, conducted, and participated
in the conduct of, in violation of Title 18, United States Code,
Section 1962; and any and all property constituting and derived
from proceeds obtained, directly and indirectly, from
racketeering activity in violation of Title 18, United States
Code, Section 1962, including but not limited to a sum of money
in United States currency representing the amount of proceeds
traceable to the commission of said offense alleged in Count One
of this Indictment,

FORFEITURE ALLEGATION AS TO COUNT FIVE

 

18. As a result of committing the offense alleged in
Count Five of this Indictment, JORGE IRIZARRY, a/k/a “Gito,” the

defendant, shall forfeit to the United States, pursuant to Title

21, United States Code, Section853, any and all property

12

Case 1:17-cr-00283-LAP Document 227 Filed 03/04/19 Page 13 of 15

constituting, or derived from, any proceeds obtained, directly
or indirectly, as a result of the said offense and any and all
property used, or intended to be used; in any manner or part, to
commit and to facilitate the commission of, said offense,
including but not limited to a sum in United States currency
representing the amount of proceeds traceable to the commission
of said offense.

Substitute Assets Provision

 

19. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 18,
United States Code, Section 1963(m); Title 21, United States

Code, Section 853(p); and Title 28 United States Code, Section

13

 

Case 1:17-cr-00283-LAP Document 227 Filed 03/04/19 Page 14 of 15

2461(c), to seek forfeiture of any other property of the
defendants up to the value of the above forfeitable property.
(Title 18, United States Code, Sections 981, 1963; Title 21,

United States Code, Section 853; and Title 28, United States
Code, Section 2461.)

D»¢'/hr~n Wi‘ f_z/"`”"\

FbREPERéoN GEOFFREWS’. BERMAN
United States Attorney

 

 

14

 

1\\‘*\\01

Case 1:17-cr-00283-LAP Document 227 Filed 03/04/19 Page 15 of 15

FOrm NO. USA-33S-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
_ v. _

JORGE IRIZARRY, a/k/a “Gito,”

Defendant.

 

SEALED SUPERSEDING INDICTMENT

 

SS 17 Cr. 283 (LAP)

(13 U.s.c. §§ 924(¢), 924(j), 1959(a)(1), 1962(d), and 2;
and 21 U.s.c. § 846.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

Z/::7 LFF 44 s
WIOV% v r on.

(\e/é f/VA`.(/»\’vv\~e/\’*' V*’VCLU §€/O»`

 

Av¢@§¥' vJaJrWNA §S<JQ,J §/§MQ; ;%F

15

